Citation Nr: 0315934	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1996 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefits 
sought on appeal.

The veteran's claims were previously before the Board in July 
2002.  At that time, the Board reopened the veteran's claim 
of entitlement to service connection for PTSD on the basis 
that the veteran had submitted new and material evidence, but 
denied the veteran's claim for service connection of PTSD on 
the merits.  The Board also denied the veteran's claim of 
entitlement to TDIU.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Court vacated the July 2002 
Board decision with respect to the issue presently on appeal, 
and remanded the matter back to the Board for development 
consistent with the Joint Motion for Remand and to Stay 
Proceedings (Motion).  Of particular relevance, the Motion 
stated that the Board failed to provide adequate reasons and 
bases as to whether VA satisfied the Veterans Claims 
Assistance Act of 2000.  The veteran's appeal was returned to 
the Board for reconsideration of the Veterans Claims 
Assistance Act of 2000 and readjudication.  


REMAND

The veteran claims entitlement to service connection for PTSD 
and entitlement to a TDIU.  A review of the record leads the 
Board to conclude that additional development is necessary in 
this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to render 
a decision as to the veteran's claims at this time.

As mentioned earlier, the veteran's claims were previously 
before the Board in July 2002, and the Court vacated the 
Board's decision in January 2003.  In April 2003, the Board 
sent the veteran's representative a letter, updating him on 
the status of the veteran's claims since the veteran's claims 
file had been received by the Board.  In response, the 
veteran, and his representative, submitted statements in June 
2003, requesting a hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals, via "teleconference" at the 
local RO.  The Board interprets this request as a request for 
a videoconference hearing before a Veterans Law Judge at the 
local RO, as there is no legal provision for telephone 
hearings or teleconferences.  See the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 (MANUAL 21-1), Part IV, Chapter 35.  
Nonetheless, the RO is requested to clarify whether the 
veteran wishes to be afforded a videoconference hearing or a 
VA Travel Board hearing, prior to scheduling the veteran for 
a hearing before the Board of Veterans' Appeals.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should contact the veteran with 
regard to his request for a hearing in 
his June 2003 statement and ascertain 
what type of hearing he desires.  The 
veteran should be scheduled for the 
desired type of hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals at the RO at the next available 
opportunity.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




